On Further Application for Rehearing.
En Banc.
PER CURIAM.
On February 5, 1963, we rendered an original opinion herein affirming the trial court judgment. Thereafter, on March 13, 1963, we granted an application for rehearing filed by said defendant-appellant. Following argument on rehearing, we then on April 23, 1963, rendered an opinion reinstating our original judgment. In this decision we did not reserve any right of the defendant-appellant to apply for further rehearing.
Under Rule XI, Section 3, Uniform Rules of the Courts of Appeal (1961): “When a case has been decided on rehearing another application for a rehearing will not be considered unless the applicant has not theretofore been granted a rehearing, or unless the court has expressly reserved the right to apply for another rehearing.”
Under this court rule, we cannot and will not consider the further application for rehearing submitted by the defendant-appellant with regard to our decision on rehearing, since we did not reserve this party the right to apply for further rehearing after the case was decided on rehearing following the granting of the defendant-appellant’s first application for rehearing.
Application for rehearing not considered.
CULPEPPER, J., recused.